UNITED STATES DISTRICT COURT | DOCUMENT
SOUTHERN DISTRICT OF NEW YORK || ELECTRONICAI

UE /s/i4

No. 14-cr-775 (RJS)
ORDER

 

UNITED STATES OF AMERICA

-Y-

JONATHAN READ

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

The Court is in receipt of a status report from the United States Probation Department,
dated November 26, 2019 and received in chambers on December 5, 2019, apprising the Court
that Supervisee has violated the terms of his supervised release by (1) using marijuana, a controlled
substance; (2) committing a state-law crime, specifically, criminal sale of marijuana in violation
of N.Y. Penal Law § 221.40; and (3) failing to participate in substance abuse treatment.
Accordingly, IT IS HEREBY ORDERED THAT the parties and Probation shall appear for a status
conference on Wednesday, December 11, 2019 at 4:00 p.m. in Courtroom 18A of the Daniel
Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007. At this
conference, Supervisee shall admit or deny the alleged violations of supervised release, and the
Court will accordingly schedule either an evidentiary hearing or a date for re-sentencing.

SO ORDERED.
Dated: December 5, 2019

New York, New York

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
